IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-62,589-04


EX PARTE SHELTON DENORIA JONES





ON SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 596207-C IN THE 248TH JUDICIAL DISTRICT COURT
HARRIS COUNTY


 Per Curiam.   Keller, p.j., not participating.			 
 
O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was originally convicted of the offense of capital murder in November
1991.  The jury answered the special issues submitted under Article 37.071 of the Texas
Code of Criminal Procedure, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Jones v. State, AP-71,369 (Tex. Crim. App. May 4, 1994) (not designated for publication).  The United States
Supreme Court denied applicant's petition for writ of certiorari.  Jones v. Texas, 514 U.S.
1067 (1995).  This Court denied applicant's initial post-conviction application for writ of
habeas corpus.  Ex parte Jones, No. WR-62,589-01 (Tex. Crim. App. Oct. 26, 2005)(not
designated for publication).  This Court then dismissed applicant's first subsequent
application for writ of habeas corpus.  Ex parte Jones, No. WR-62,589-02 (Tex. Crim. App.
Oct. 25, 2005)(not designated for publication).  On June 10, 2009, this Court denied
applicant habeas relief on his second subsequent application.  Ex parte Jones, No. AP-75,896
(Tex. Crim. App. June 10, 2009)(not designated for publication).  Applicant's instant post-conviction application for writ of habeas corpus was received in this Court on April 1, 2010.
	Applicant presents four allegations.  Applicant's claims fail to meet the dictates of
Article 11.071,§5.  Accordingly, we dismiss his application. 
	IT IS SO ORDERED THIS THE 30th DAY OF JUNE, 2010.

Do Not Publish